 56DECISIONSOF NATIONALLABOR RELATIONS BORADMorrison-Knudsen Company,Inc.andPileDrivers'LocalUnion No. 2382,affiliatedwith UnitedBrotherhood of Carpenters and Joinersof Amer-ica,AFL-CIO. Case 19-CA-3933September 27, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSOr June 25, 1968, Trial Examiner Stanley N.Ohlbaum issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.'Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-member panelThe Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the brief, andthe entire record in this case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyorders that the Respondent, Morrison-Knudsen Com-pany, Inc., Boise, Idaho, its officers, agents, succes-sors, and assigns, shall take the action set forth in theTrial Examiner's Recommended Order.1As the record,exceptions and brief,in our opinion,adequatelypresent the issues and the positions of the parties,the Respondent'srequest for oral argument is hereby denied2 In agreeing with the Trial Examiner's conclusion that the dis-charged employees were involved in activities protectedby the Act, byvirtue ofthe permission received from Foreman Clary to hold theirmeeting,we find it unnecessary to pass upon the Trial Examiner'salternative assumptions regarding the legal consequences of the conducthere complainedof ifthemeeting were held to be a strike or workstoppageTRIAL EXAMINER'S DECISION1.PRELIMINARY STATEMENTThis proceeding under the National Labor Relations Act asamended (29 U.S.C. Sec. 151et seq.,"Act"), on complaint ofGeneral Counsel of the National Labor Relations Board issuedby its 19th Regional Director on March 27, 1968 (as amendedon May' 101), upon charge filed by the above Union onFebruary 12, was heard before me in Seattle, Washington, onMay 16, with all parties represented and participating through-out and given full opportunity to present evidence, conten-tions, proposed findings and conclusions, and briefs Briefsreceived subsequent to the hearing have been considered,together with the record2 made at the hearing Upon the basisthereof and my observation of the witnesses, I make thefollowingFINDINGSAND CONCLUSIONSIIPARTIES,JURISDICTIONAt all material times, Respondent has been and is aDelaware corporation with principal office and place ofbusiness in Boise, Idaho, whenceit engagesin heavy buildingand construction throughout the United States as well aselsewhere.During the calendar or Respondent's fiscal yearimmediately preceding issuance of the complaint, in the courseand conduct of that business Respondent purchased goods andsupplies valued in excess of $50,000 directly in interstatecommerce from suppliers outside of the State of Washington,for use at Respondent's Joso Bridge, Washington, constructionproject jobsite, the locale of Respondent's operation andevents here described.Ifind that at all material times Respondent has been and isan employer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act, that at those times theabove Union has been and is a labor organization within themeaning of Section 2(5) of the Act, and that assertion ofjurisdiction herein is proper.IIITHE ALLEGED UNFAIR LABOR PRACTICESA IssueThe ultimate issue presented is whether Respondent vio-lated Section 8(a)(1) and (3) of the Act by terminating theemployment of 16 of its employees on January 30, andrefusing thereafter to reinstate or reemploy any of them,iAll dates here are in 1968.2 Hearing transcript as corrected by Trial Examiner's letter order ofMay 31 and as set forth in attached Appendix B [omitted frompublication l173 NLRB No. 12 MORRISON-KNUDSEN CO57because they engaged in concerted activities protected by theAct.B.Facts as FoundSince Respondent offered no witnesses, the facts as crediblytestified to by General Counsel's witnesses and here recountedand found, stand uncontradicted upon the recordIn January, Respondent was engaged in heavy constructionoperations (its Job 2393) on a railroad span known as the JosoBridge,nearLions Ferry on the Snake River in Idaho.3Respondent's operations there consisted of rebuilding orreenforcing the existing concrete and steel span, involvingutilization of four crafts-piledrivers, ironworkers, operatingengineers, and teamsters Piledrivers, who poured concretearound existing footings from below the subsurface riverbed toabout 80 feet above the surface worked at levels from 20 feetsubsurfaceon up, including ground or river level. Somepiledrivers commuted daily between the jobsite and homes 50ormore miles distant, while others rented cabins nearby andconfined their commuting to weekends. Respondent's pile-driverswere organized as members of the Charging PartyUnionForeman of the piledrivers on the Joso Bridge Project wasW. E Clary, with 16-18 piledrivers under him Hired as JobForeman by Respondent's Job or Project SuperintendentDawsen (Dawson) around July of the preceding year (1967),Clary's duties were to oversee the men and the job. Althoughhe was one of 3 foremen on the job,4 Clary, who-unlike theother foremen-always remained on the ground, normallyissued instructions of the day to the other foremen, upon thebasis of directions received by him from Project Superinten-dent Dawsen (his immediate supervisor). Clary also assignedpiledrivers to specific jobs and locations, kept track of theirtime, and disciplined and discharged them.Respondent's Joso Bridge Project had been encounteringvarious safety, as well as others industrial relations, problems.Prominent if not principal among the safety problems in lateJanuary was a defective handbrake on a tugger, creating asubstantial hazard to the lives of the piledrivers.6 A tugger isan air-powered lifting device consisting of a reel or drum,around which there is cable, to the end of which is attached anobjector objects lifted or lowered as the cable, feedingthrough an overhead pulley, unwinds or winds on the rotatedreelor drum. The tugger was employed to raise heavyequipment and supplies (including lumber and three to fivesimultaneously lifted 20-foot long 'h-inch steel "rebars"utilized as cores within poured concrete forms) to heights of40-50 feetThe safety problem involving the tugger wascreated by an inoperative or defective handbrake. The hand-brake is supposed to control the stopping and starting of themovement of the cable and its supported load in mid-air; if itfails, a potentially extremely serious hazard results to personsbelow As described by witness McCarthy, "There are peoplein the general area where you are doing this hoisting and notonly people, but the job itself, that if the load came down, itwould just wipe out everything in the general area." In place ofthe inoperative or defective handbrake there had been impro-vised a long iron bar, which was manipulated manually by oneman while another operated the tugger itself As credibly de-scribed in the uncontroverted testimony of piledriver Cranor,although mid-air loads had been efficiently halted and held inmid-air by the tugger's regular handbrake, with the improvisedbar loads "would drop anywhere from one to three feet. Some-times it dropped further and sometimes it stopped right wherethey applied the brake " A closely related complaint of pile-drivers was that Project Superintendent Dawsen would seem-ingly take them to task or fault them for not working orremaining underneath loads lifted by this tugger, notwith-standing their having been expressly warned by the tuggeroperator to stay clear of overhead loads.Union Business Representative McCarthy, who serviced andvisited the Joso Bridge Project every week or two, had beenreceiving numerous complaints from employees concerningsafety and related problems there At a December 19 (1967)meetingwithCompany representatives, including ProjectSuperintendentDawsen and Foreman Clary, "things werepatched up pretty well and it was agreed that they [i.e., theCompany] would change their manner of operation and theywould go along with the union regulations." However, in lessthan a week thereafter McCarthy again began receivingcomplaints, which continued regularly, necessitating a furthermeeting with management at the jobsite on January 19, whenhe and the shop steward again discussed the safety (as well assupervision) problems with the Respondent's Project ManagerFullbright and his foremen Notwithstanding this, on January27 and 28 McCarthy was again notified by the shop stewardthat "The same problem was persisting on the job and the menwere real perturbed about it and they would like to have me[McCarthy] come down there to straighten it out ... at thistime it was safety . . they had a tugger on the job that wasnot working mechanically." On January 29, employees Cranorand Harter (according to their essentially mutually corrobora-tive,uncontradicted,creditedtestimony),whilebrieflystanding clear of an overhead load of steel being raised by thetugger,were approached by Project Superintendent Dawsen,who "started cussing a little bit for standing there while wewere out of the way of the steel." Harter complained to thesteward for being "chewed" by Dawsen for following standingsafety operating instructions.Since the safety problems, prominently the hazards pre-sented by the improvised "brake" on the defective tugger andProjectSuperintendent Dawsen's seeming expectation thatpiledrivers should continue to work underneath heavy steelloads held in mid-air by this improvised device, had not beenresolved by January 30, on that day (Tuesday) Union Business3 The Joso Bridge is about 10 miles north of Starbuck,Washington,and aroundV2mile below Lions Ferry,Idaho, which is approximately112 miles southerly of Spokane,Washington4 Foremen receive 40¢ more per hour than rank-and-file piledrivers.5 Project Superintendent Dawsen's issuing of direct instructions topiledrivers,apparently bypassing foremen, in the face of contraryinstructionsor practices,seems to have been a problem to thepiledrivers,as instanced below.6 There were also other unresolved safety problems.For example,according to the testimony of Foreman Clary, supervisory instructionsto discontinue loading scaffolds with bull hoses and headers when thetops of forms were unfinished, had not been carried out because "wehadn'thad another set of forms up." As another example(furnished bypiledriver Cranor), concrete was being poured from a bucket 30 feetabove piledrivers,into forms(about 30 feet long and 15 feet high)before reinforcing the forms with snapties.Foreman Clary concededthat safety complaints were voiced regularly at the Company'sMondaynoon safety meetings attended by piledrivers and other employees 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDRepresentative McCarthy journeyed 75 miles from his office inLewiston, Idaho, to the jobsite, where he was unable to locateormeet with higher managerial or supervisory personnel.Together with the shop steward, he therefore sought outForeman Clary and requested permission to hold a brief safetymeeting' in the jobsite dryshack Foreman Clary-Respond-ent's only supervisor on hand at the time-acceded to thisrequest but made it clear to the steward that the men would bedocked in pay for time spent at the meeting 8 It was then afew minutes past 12.30, the piledrivers having just returnedfrom lunch (12-12 30), during which it had been unfeasibleto discuss or complete discussion of these problems because ofthe absence of quiet or privacy in the general lunchroomshared with all others. Permission thus having been obtained,thepiledriversdiscussed these safety problems and com-plaints-namely, the hazardously defective tugger and theapparent management expectation that they work under heavymid-air loads being elevated by the tugger-with their stewardand Union business representative in the privacy of thedryshack for 15-20 minutes, from about 12 35 or so to12.55. Meanwhile, Foreman Clary had succeeded in locatingand getting a message to Project Superintendent Dawsen aboutwhat was going on. When the piledrivers' brief meeting wasover, their Union business representative (McCarthy) havingreassured them that he would take these matters up withDawsen and management, and the men were about to leave thedryshack, suddenly Project Superintendent Dawsen burst in InForeman Clary's words, Dawsen "came barging through thedoor and tore the latch off of it " Dawsen demanded to know"what was going on " McCarthy's response that "There seemsto be a problem" met with Dawsen's rejoinder that he "couldsettle all problems there," whereupon he discharged all of thepiledrivers (i e., all 16, the entire crew), as well as ForemanClary, then and there without further adoUncontroverted testimony of Foreman Clary, as well as ofpiledrivers, establishes that there was piledriver work on handto be done, and that the piledrivers were about to return tothatwork when Project Superintendent Dawsen summarilydischarged them as they had completed their brief meeting.Uncontroverted testimony of Clary, as well as of piledrivers,further establishes that the nature and status of their work wassuch that the brief time expended in the meeting did not"interfere with or impede or hold up the work on the bridge orany work that was being done " No evidence was adduced byRespondent to the contrary.When shortly after the foregoing episode, McCarthy ap-proached Dawsen in his trailer to attempt to get him "to relenta little bit and reconsider and go over this and talk it out alittle bit," Dawsen directed McCarthy to "get the hell off thejob, that he [Dawsen] would kill me [McCarthy] " WhenDawsen reiterated this, McCarthy left and sought out Respond-ent'sProjectManager Fullbnght, who stood by Dawsen's7 Foreman Clary testifiedthat the shop steward described theproblems aboutwhich thepiledrivers"wanted toknow if they couldhave a short meeting where they could all get together"as "com-plaints.due to safetyThat is whatthe shopsteward asked meto have the meeting for "8 According to ForemanClary,January 30 was the first time he haddocked employeesfor holding a meeting He had"several times" priorto that date authorized employees to take time off during the workdaywithout docking their pay-"as long as it wouldn'ttake much longerthan five or ten minutes it was very common to do this on the job "Union Business RepresentativeMcCarthy'suncontroverted testimonyauthority to "fire the people" since he was "running thejob . . . and that they would get all new men on the job "Whilewaiting to talk further with Fullbright, McCarthyattempted to make a telephone call from a phone booth,Dawsen, coming on the scene, proceeded to revile and threatenMcCarthy and attempt to drag him from the phone booth,Fullbright thereupon induced Dawsen to desist and departwith himOn the following day, January 31, Respondent called in totheUnion hiring hall for piledrivers to continue the job.Although the Union thereupon dispatched piledrivers to thejob,Respondent refused to permit any of those whom it hadfired on January 30 to go back to work.'C. Respondent's Contentions, Discussion and ResolutionsAs has been stated, Respondent offered no witnesses. It has,however, raised a number of contentions which will beexamined.1.Nature of Piledrivers' January 30 activity resulting intheir dischargeSince it is undisputed that the reason for Respondent'sdischarge of its piledriver crew on January 30 was their activityon that day, it is necessary to ascertain whether that activitywas protected by the Act from employer reprisalRespondent contends that since the described activitiesconstituteda strike,walkout or slowdown, its resultingdischarge of the employees was unlawfulTo begin with, this was no strike, walkout or slowdownThe piledrivers neither struck nor walked out, and theuncontradicted evidence establishes that the brief interruptionof their normal work was without impact upon the job Thereason for the meeting-concern over their lives because ofdangers on the job-will be recalled. Section 502 of the Actexpressly provides: " . . . nor shall the quitting of labor by anemployee or employees in good faith because of abnormallydangerous conditions for work at the place of employment ofsuch employee or employees be deemed a strike under thisAct " The uncontradicted evidence establishes, and I find, thatthe described meeting of piledrivers was held in good faith forthe sole purpose of attempting to remedy abnormally danger-ous conditions for work at their place of employment, namely,the described defective tugger braking mechanism and Re-spondent's Project Superintendent Dawsen's apparent expecta-tion that the piledrivers should work under loads suspendedhazardously in mid-air above them. Furthermore, the pile-drivers had obtained express advance permission from manage-ment to hold the brief meetingHowever, even if the piledrivers had struck or walked out,they could not lawfully have been discharged by Respondentfor engaging in concerted activities protected under the Actalso establishes that there were occasions prior to January 30 when,with the knowledge and sometimes participation of management,piledrivers discussed work problems with him during workhours9 Likewise employee Harter, a carpenter who emplaced scaffoldingwhalers and snapties and did some piledriving,and who was amongthose discharged on January 30 as described, was redispatched to thejob by his union-Pasco Carpenters Local 1849, not the Charging Partyhere-on January 31 to report on February 1 When he reported toRespondent's office trailer on the morning of February 1, Respondentrefused to rehire him, displaying to him a termination notice with hisname and the words "no rehire" on it MORRISON-KNUDSEN CO.59The piledrivers met on January 30 to discuss safety matterspotentially involving their lives-matters of extremely substan-tialconcern to them and of a nature justifiably viewable asbrooking no further delay. Washington State Department ofLaborSafetyStandardsforConstructionWork (Sec.1-402),'o compliance with which is explicitly called for bythe parties' collective agreement (GC Exh. 2, p. 17, Art. VIII,Sec. 1(a)), requires that hoisting apparatus be equipped with"brakes capable of sustaining 150 per cent of rated load forstopping and sustaining the maximum load in any position."The basic charter of employee rights under the Act (Section 7)insures to employees the "right to .... engage in . con-certed activities for .... mutual aid or protection ...." Itwould appear to be beyond argument that when employeesmeet to protect their lives against work hazards they "engagein ... concerted activities for .... mutual aid or protec-tion . . " InN L R B. v. Washington Aluminum Company,370 U.S 9, employees were discharged for walking out of ashop which they regarded as too cold for work. In reversingthe Fourth Circuit Court of Appeals, the Supreme Court heldthat the Board's order requiring reinstatement of the dis-charged employees should have been enforced since theemployees had engaged in concerted activities protected bySection 7 of the Act in walking off the job for the indicatedreason, even though in contravention of a company require-ment of permission to leave the job, also in the absence of aspecific demand upon the employer to remedy the condition,and notwithstanding the further fact that the employer wasmaking every effort to repair the situation Speaking for theCourt,Mr. Justice Black stated, 370 U.S at 17 "Indeed,concerted activities by employees for the purpose of trying toprotect themselves from working conditions as uncomfortableas the testimony and Board findings showed them to be in thiscase are unquestionably activities to correct conditions whichmodern labor-management legislation treats as too bad to haveto be tolerated in a humane and civilized society like ours "''Since, unlike the instant case,Washington Aluminuminvolvedan actualwalkoutand, further unlike the instant case, involvedemployee dissatisfaction for a reason seemingly far lesssubstantial than those here, the instant case may be viewed as afortioricontrolled by the Supreme Court's teaching inWash-ington Aluminum.In the circumstances, inasmuch as Respond-ent's piledrivers could not lawfully have been discharged hadthey gone out on strike, it was unlawful to discharge them fortaking the lesser action of merely meeting as they did here.NL R B v Globe Wireless, Ltd.,193 F.2d 748, 750 (C.A 9)and cases cited,Cusano v N.L R.B ,190 F.2d 898, 902 (C.A.3) and cases cited. As inNL.R B v. Kennametal, Inc ,182F.2d 817,819 (C.A. 3), "what the workmen did was morereasonable and less productive of loss to all concerned than anoutright strike." And, as stated inN.L R B v. J I Case Co.,198 F 2d 919, 922 (C A. 8), cert. denied 345 U.S. 917,quotingKennametal,"The language of the Act does notrequire and its purposes would not be served by holding thatdissatisfiedworkmen may receive its protection only if theyexert the maximum economic pressure and call a strike."Nor can I agree with Respondent's contention that the mereinclusion in the collective agreement of a no-strike andgnevance-arbitration provision restricts the employees underall circumstances to exclusive resort thereto, in effect bypass-ing the Act and avoiding the necessity for compliancetherewith, as well as requiring employees to continue to workunder the most intolerable hazards An agreement betweenemployer and employee cannot be so construed as a waiver ofemployees' rights, nor, as hereafter shown, does it oust theBoard of its statutory jurisdiction nor save it from its assignedpublic functions. Cf Act, Sec 502,id, passim, N.L R B. v.Interboro Contractors, Inc ,388 F.2d 495, 501 (C.A. 2),NL R B. v. Huttig Sash & Door Co., 377F.2d 964, 970 (C.A.8), International Union of Electrical, etc. Workers, Local 613(Erie Technological Products, Inc) v. N.L R B., 328F 2d 723,726-727 (C.A.3).2. Foreman Clary's authorityThe uncontradicted credible evidence clearly establishes thesupervisory status of Respondent's Foreman Clary, fromwhom permission was sought and obtained to hold the briefsafetymeeting on January 30 at the employees' own expenseClary not only fired, disciplined, assigned work to, andotherwise responsibly directed Respondent's piledrivers, but hehad even regularly given permission to the piledrivers onoccasions prior to January 30 to take time off for suchpurposes as brief meetings, and he had further, at timestogetherwith other management representatives, discussedsuch problems with the rank-and-file employees. The parties'collective agreement provides (GC Exh. 2, Sched. "A," p 33)that "Any workman covered by this Agreement shall be underthe supervision of a foreman of his crafts ...... It furtherprovides (ArtVII, Sec. 2, p 16) that the shop steward "maytake reasonable time off from his regular duties when anemployee (or group of employees) desire to take up with thesteward any matter which is believed to be in violation of thisAgreement," and that in such cases the steward must "informhis immediate supervisor [i.e., Foreman Clary] where hewishes to go and shall secure permission to leave"(id.)Itseems evident that in granting time to the steward to talk toemployees on such matters, the time of employees to whom10 Officiallynoticed here without objection (Tr pp.97-98).11 See alsoN.L R B v Belfry Coal Corporation,331 F 2d 738, 740(C A 6), (refusalto work in unsafe mining area),N L R B v Walls Mfg.Co , 321 F 2d 753, 754 (C A D C ,employee letter to health authoritiesregardingunsanitary restroom conditions),Time-O-Matic, IncvN L.R B.,264 F.2d 96,101-102(C.A 7, employeesleaving work area,without permission,to speak to plant officials in office regardinggrievance),N L R.B. v Cowles Pub Co,214 F 2d 708, 710 (C.A 9,work stoppageby employees,gathering in locker room,and jointpresentation of grievances),certdenied,348 U.S 876,N L R B vSouthern Silk Mills,Inc , 209 F 2d 155 (C A 6,work stoppages andwalkouts because of excessive heat in factory),cert.denied,347 U.S.976,N L.R B v J I Case Co ,198 F 2d919, 921-922 (C A.8), briefmarch through plant aisles in protest against discharge of unionsteward),certdenied,345 U S 917,N.L.R.B. v Globe Wireless, Ltd.,193 F 2d 748, 749 (C A 9,employee protest to management andresumptionofwork conditionedon reinstatement of dischargedfellow-employee unionist),Olin Industries,Inc v. N L R.B ,191 F 2d613, 615(CA. 5, work stoppagesinprotest against work schedulechanges, refusal ofemployer to entertain grievances), cert denied 343U S. 919,NLRB v Kennametal, Inc ,182 F.2d 817,819 (C.A 3,employees'attempt at group presentation of wage grievances tomanagement,brief workstoppage),N L R B v Greensboro Coca ColaBottling Co.,180 F 2d 840, 843 (C A. 4, employeeattempt to organizeprotest against proposed work changes),Carter Carburetor Corp. vNL.R B.,140 F.2d 714, 717-718 (C A 8,attempt by employees toorganize protest against dischargeof fellow-employee union leader,refusal to return to work on employer's order),Hartwell Company, Inc ,169 NLRB No73 (discharge for pressing miscellaneous grievances) 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe steward is permitted to talk, as well as the time of thesteward, is involved. It is clear that the piledrivers regarded,and Respondent held out, Foreman Clary as having thoseresponsibilities,which he indeed actually exercised, and thatthe piledrivers had every reason and right to regard Clary aspossessingauthority to speak for Respondent, as he did, ingranting permission for them to hold their brief meeting onJanuary 30 under the circumstances describedSince Foreman Clary satisfied the requirements of super-visory status under the Act,' 2 I find that at all material timesincluding January 30, Clary was Respondent's supervisorwithin the meaning of Section 2(11), as well asRespondent'sagent within the meaning of Section 2(13), of the Act, andthat the piledrivers' described meeting on January 30 wasauthorized by him on Respondent's behalf in the scope of hisauthority in both of those capacities, and that the meetingtook place by reason thereof and in reliance thereon.3.Alleged refusal of piledrivers to return to workIn a letter (GC Exh. 1(e)) written by Respondent to theBoard's Regional Director in response to the complaint, it isstated (p. 4) that the piledrivers in question, who met asdescribed, "were ordered to return to work by our Companysuperintendent, but refused to do so. [and]were dis-charged for refusing to return to work." There is not a scintillaof evidence to support this allegation. To the contrary, theuncontroverted credited evidence overwhelmingly establishesthat the piledriver crew was discharged as described and foundabove, and that, far from being ordered to return to work orrefusing to do so, the piledrivers were summarily discharged bythe Company superintendent and were not permitted then orthereafter to return to work. There is, accordingly, a total lackofmerit to this contention, which has apparently beenabandoned by Respondent since it was raised neither at thehearing nor in its brief4.The arbitration contentionIt is finally urged by Respondent that this proceeding isbarred by a grievance-arbitration provision in its collectiveagreement with the Union The facts in this regard are that the12 Respondent concedes in its brief(p 4) that "Foreman Clary hadcertain supervisory authority,tofire,assign, etc.,making him asupervisor within the meaning of Section 2(11) ofthe Act." However,Respondent contendsthat Clarywas not authorized to, or should nothave permitted,the men tohold the dryshackmeeting as he did. As hasbeen indicated,Clary had-tothe knowledge, and in certain instanceswith the participation,of higher management-authorized and takenpart in such meetings with employees Management at no time gave anynotice or indication to employees that their foreman(Clary) had anylimitations on his powers or authority in this regard.Respondent nowcontends on briefthat Clarywas powerless to act in matters"involving"the Union,since he was a member. This is by no means true To beginwith,no such limitation on his authority was factually established,Respondent having presented no witnesses whatsoeverSecondly, themere fact of union membershipdoes not workan automaticdisqualification to act on anemployer's behalf,it is for the employer todecide whether or not to employ as its foreman and utilize as its agent,with or without announced limitations on his authority, a unionmember Moreover,the matter here involved related directly to thework and safety of the piledrivers on the project-matters clearly withinClary's orbitof competence Furthermore,for reasons already detailed,the question of whether the piledrivers'meeting on January 30 wasauthorized is immaterial to the issue of the lawfulness of their discharge,parties' collective agreement contains a conventional griev-ance-arbitration provision (GC Exh 2, pp. 18-21, Art. X), andthat the parties attempted, without success, to adjust thismatter, without, however, at any time proceeding to arbitra-tion.Although on February 6 Respondent wrote the Unionthat it was willing to "join you" in taking steps to proceed toarbitration (Resp Exh. 1, p. 2) it is conceded that the Unionnever did so, and that neither of the parties took any stepthereafter to appoint an arbitrator or otherwise to proceed toarbitration.The mere fact that a grievance-arbitration procedure isavailabletoemployees (or employer) under a collectiveagreement does not constitute a defense to employer (orUnion) violation of the Act It would be contrary to thepolicies and purposes of the Act to permit employees (oremployers) thus to relinquish its protections, and beyond theirability to narrow the Board's powers and obligations ofadministration and enforcement of the Act, Section 10(a) ofwhich expressly provides that the Board's power to preventunfair labor practices "shall not be affected by any othermeans of adjustment or prevention that has been or may beestablished by agreement, law, or otherwise ,13 As recentlystated in regard to a similar contention, in an unfair laborpractices case where the parties had proceeded under the termsof their collective agreement toactually appointing an arbitra-tor,NL.R.B v. The Scam Instrument Corporation,394 F 2d884, 68 LRRM 2280, 2282 (C.A 7, 1968), enfg. 163 NLRBNo. 39. " . . the Board's power to entertain the charges andto afford a remedy for the unfair labor practice found to existwas not precluded by the availability or the invocation of thecontract'sgrievance and arbitration provisionsCarey v.Westinghouse,375 U.S 261,N L.R.B. v. Acme Industrial Co.,385 U.S. 432."For the foregoingreasons,Respondent's defenses should berejected as lacking substantial merit. It is accordingly foundthat by its described discharge of its piledriver crew on theJoso Bridge Project on January 30, 1968 and its refusal sincethen to reinstate or reemploy said piledrivers, Respondent hasinterfered with, restrained and coerced, and is continuing tointerfere with, restrain and coerce, employees in their right toengage in concerted activities for their mutual aid or protec-tion under Section 7 of the Act 14since they could lawfully have left the job altogether for the reason theydid, even without any meeting.Washington Aluminumand other casescitedsupra13 It has been remarked of Board proceedings that"The controversyisnot to vindicate a private right,but to giveeffect tothe public policyasdefined by Congress, viz the prevention of unfair labor practiceswhich, by causing and increasing industrial strife, obstruct the free flowof interstate commerceAmalgamatedUtilityWorkers v Edison Co ,309 U S 261, 266, 267, 268 ... " N L R B. v General Motors Corp.,166 F 2d 306,312 (C A 7)See alsoGeneralTruckdnvers, Local 5(Ryder Truck Lines, inc) v. N.L R B.,389 F.2d 757, 67 LRRM 2410,2411(C A. 5, 1968),ProducersGrain Corp ,169 NLRB No. 68, C & SIndustries,Inc.,158 NLRB 454,CloverleafDivisionof Adams DairyCo ,147 NLRB1410, 141614 In view of this finding,itisunnecessary to determinewhetherRespondent'sconduct also violated Section 8(a)(3) of the Act, theremedy in either event being the sameCfN.L.R.B. v. Kennameral,inc , 182 F.2d817, 818-819 (C.A.3),Gullett Gin Co, inc v. N.L.R.B.,179 F.2d 499, 502(C.A 5), modifiedin other respect340 U S. 361,Interboro Contractors,Inc ,157 NLRB1295,1302, fn. 16, enfd. 388F.2d 495(C.A.2). MORRISON-KNUDSEN CO.Upon the foregoing findings and upon the entire record, Istate the followingCONCLUSIONS OF LAWIMorrison-Knudsen Company, Inc , Respondent here-in,isan employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act2 Pile Drivers' Local Union No 2382, affiliated withUnited Brotherhood of Carpenters and Joiners of Ameri-ca,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act3.Assertion of jurisdiction herein is proper4. By its conduct set forth in section III,supra,found to have constituted unfair labor practices, in dis-charging the following-named employees on January 30,1968, and refusing since then to reinstate or reemploythem,Respondenthas interferedwith, restrained andcoerced, and is interfering with, restraining and coercing,employees in the exercise of rights guaranteed by Sec-tion7, thereby engaging in unfair labor practices withinthemeaning of Section 8(a)(1), of the ActJames I BucklinDelbert JClarkFred D ClaryLonnie R CranorAlbert C. CrouchLester E. EdingtonDonovan J. HarterDavid Haught5.The aforesaid unfairmercewithin themeaningtheActErnestW HowlandLeroy E. MeyersMichael PlastererGlenn L RobersonDelbert C. SchafferJack SlawterReece StoreyR.L.Wilmothlaborpracticesaffectcom-of Section2(6) and (7) ofV THE REMEDYHaving found that Respondent has engaged and is continu-ing to engage in unfair labor practices, I shall recommend thatitbe required to cease and desist therefrom and take certainaffirmative actions designed to effectuate the policies of theActWith regard to the 16 rank-and-file piledrivers dischargedon and not reemployed since January 30, 1968, 1 shallrecommend that Respondent be required to cease and desistfrom continuation or repetition of such conduct, and that it berequired to offer them immediate full reinstatement to theirformer or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges, and to makethem whole for any loss of earnings and vacations or otheremoluments or accruals suffered by reason of said unlawfuldischarge, from the date of that discharge to the date ofRespondent's offer of reinstatement, together with interestthereon, less their respective net earnings if any during suchperiod, backpay and interest to be computed in the mannerprescribed by the Board in FW.Woolworth Co,90 NLRB289, andIsis Plumbing & Heating Co , Inc.,138 NLRB 71055Against the eventuality that the particular construction projecthere involved ("Joso Bridge") may have been completed or15 Although Foreman Clarywas listed by name in the charge as oneof those discriminatorilydischarged, hewas not included in thecomplaint. In view ofthis fact and because no issue has been tendered61willbe completed prior to the effectuation of the reliefflowing from this proceeding, or that for other potentiallyvalidreasons itmay be unfeasible to rehire all of thediscrirmnatees at such time, I shall include in the Recom-mended Order provisions requiring Respondent to establish aspecial list from which the discriminatorily discharged em-ployees shall be preferentially rehired In implementation ofthe foregoing recommended remedial provisions, I shall furtherrecommend the usual requirements in cases of this type, thatRespondent make available necessary records for computationof backpay and any benefits, emoluments, or accruals whichmay be due or involved, and that Respondent be required tonotify such of the discriminatorily discharged employees asmay be in the Armed Forces of the United States of their rightto full reinstatement after discharge from the Armed Forces, inaccordance with the Selective Service Act and the UniversalMilitary Training and Service Act, as amended In view of thenature and extent of the unfair labor practices committed byRespondent and its continued refusal to reinstate or giveemployment to any of the employees whom it summarilydischarged under the circumstances described, indicative ofrefractory continuing hostility to the exercise of employeerightsguaranteed by the Act, I deem it appropriate torecommend that Respondent be required to cease and desistfrom infringing in any manner upon the rights of employeesguaranteed in Section 7 of the Act Respondent should also berequired to post the conventional Notice to Employees.Upon the basis of the foregoing findings of fact andconclusions of law and upon the entire record, and pursuant toSection 10(c) of the Act, I hereby make the followingRECOMMENDED ORDERIt is hereby ordered that Morrison-Knudsen Company, Inc ,its officers, agents, successors, and assigns, shallICease and desist fromaDischarging or refusing to reinstate,hire, or rehire,any employee for engaging or attempting to engage inconcerted activities for mutual aid or protection under theActb. Failing or refusing to reinstate,hire, or rehire any ofthe following employees because of Respondent's discharge ofsaid employees on January 30, 1968,or because of any of thecircumstances involved in said dischargeJames I BucklinDelbert J ClarkFred D ClaryLonnie R CranorAlbert C CrouchLester E. EdingtonDonovan J. HarterDavid HaughtErnest W. HowlandLeroy E. MeyersMichael PlastererGlenn L. RobersonDelbert C. SchafferJack SlawterReece StoreyR L WilmothcInterfering in any other manner with, or restraining orcoercing, any employee in the exercise of his right toself-organization, to form, join, or assist any labor organiza-tion; to bargain collectively through representatives of his ownchoosing, to engage in concerted activities for the purposes ofnor remedy sought by General Counsel or the Charging Party Unionconcerning his discharge, I have not included him in the recommendedremedy or order. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDcollective bargaining or other mutual aid or protection, or torefrain from any and all such activities2.Take the following affirmative actions necessary toeffectuate the policies of the Acta (1) Offer each of the following employees immediate,full reinstatement to his former or substantially equivalentposition, without prejudice to his seniority or other rights andprivileges, and make him whole for any loss of pay, vacations,and other emoluments and accruals, in the manner set forth in"The Remedy" section of this decision Each of said employ-ees who is presently serving in the Armed Forces of the UnitedStates shall be notified by Respondent of his right to fullreinstatement upon application in accordance with the Selec-tive Service Act and the Universal Military Training and ServiceAct, as amended, after discharge from the Armed Forces Theemployees areJames I. BucklinErnest W HowlandDelbert J. ClarkLeroy E MeyersFred D. ClaryMichael PlastererLonnie R CranorGlenn L. RobersonAlbert C CrouchDelbert C SchafferLester E EdingtonJack SlawterDonovan J HarterReece StoreyDavid HaughtR L Wilmoth(2) In the event that there are not sufficient jobs forsaid employees at Respondent's Joso Bridge Project or otherconstruction project of Respondent within the territorialjurisdiction of Pile Drivers' Local Union No. 2382, affiliatedwithUnitedBrotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, such jobs as are so available shall be filledfrom among the above employees in accordance with theirseniority or other nondiscriminatory practice heretofore ap-plied by Respondent in the conduct of its business(3) Place all of the above employees for whom nosuch employment is available upon a preferential hiring list,with priority in accordance with such system of seniority orothernondiscriminatorypracticeashas heretofore beenapplied by Respondent in the conduct of its business, andthereafter offer said employees reinstatement as such employ-ment becomes available and before other employees are hiredfor such work.b. Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, personnelrecords and reports, and all other records necessary toascertainand analyze the amount of backpay and otheramounts or accruals which may be due under the terms of thisOrdercNotify each of the employees entitled to reinstate-ment who may currently be serving in the Armed Forces of theUnited States, of his right to full reinstatement upon applica-tion after discharge from the Armed Forces, in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amendeddPost at its Joso Bridge jobsite and at the hiring placesfor said jobsite, as well as at its principal office in Boise, Idaho,and at each of its jobsites within the territorial jurisdiction ofPileDrivers'LocalUnion No 2382, affiliated with UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO,16 as well as at each such jobsite as may commenceoperation within 6 months from the date on which compliancewith this Order commences, 17 copies of the Notice attachedhereto marked "Appendix A"' 8 Copies of said Notice, onforms provided by the Regional Director for Region 19, shall,after being duly signed by Respondent's authorized representa-tive,be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said Notices arenot altered, defaced, or covered by any other material.eReturn to said Regional Director copies of the Noticesigned as aforesaid, for posting by the above Union, if willing,at its offices, meeting places, hiring halls and other places fromwhich prospective employees aie dispatched for employment,and where notices to members and other persons using saidhiring halls are customarily postedfNotify said Regional Director, in writing, within 20days from receipt of this Decision and Recommended Order,as to what steps have been taken to comply therewith i 9 2016Central Rigging and Contracting Corporation,136 NLRB 913,918 At Respondent's option,the postings herein required may, insteadof being made at each of its jobsites within the territorial jurisdiction oftheaboveUnion, be made at each of its jobsites covered orencompassed by the collective agreement dated June 1, 1965 (or anyextension thereof),with said Union to which Respondent is a party orby which it is bound.17 TheIngalls Steel Construction Company,126 NLRB 584, 58818 In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted for thewords "the Recommended Order of aTrialExaminer" in the Notice. Inthe further event that the Board's Order is enforced by decree of aUnited States Court of Appeals, the words "a Decree of the UnitedStates Court of Appeals Enforcing an Order" shall be substituted for thewords "a Decision and Order "19 In the event that this Recommended Order is adopted by theBoard,this provision shall be modified to read "Notify said RegionalDirector, in writing, within 10 days from the date of this Order, as towhat steps have been taken to comply herewith "20 To the extent Respondent'sproposed findings and conclusions,dated June 12, 1968,are inconsistent with findings and conclusionsherein made,they are disallowedAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examinerof the National Labor Relations Board and in order toeffectuate the policies of the National Labor Relations Act, asamended, we hereby notify our employees that-After a hearing duly held, it has been determined thatMorrison-Knudsen Company, Inc., has violated the NationalLabor Relations Act in discharging its piledriver crew at theJoso Bridge project on January 30, 1968. In order to remedythis conduct, we are posting this notice and we will do thefollowing:WE WILL offer each of the following employees im-mediate and full reinstatement to his former or sub-stantiallyequivalent position,without prejudice to hisseniority or other rights and privileges, with backpay andinterest,forany wages and other payments, bonuses,benefits, vacations, and other emoluments and accruals, lostbecause of our unlawful termination of his employment onJanuary 30, 1968, and our failure and refusal to remstate orreemploy him. MORRISON-KNUDSEN CO63James I. BucklinDelbertJ. ClarkFredD. ClaryLonme R. CranorAlbert C. CrouchLester E. EdingtonDonovan J. HarterDavid HaughtErnest W. HowlandLeroy E. MeyersMichael PlastererGlenn L. RobersonDelbert C. SchafferJack SlawterReece StoreyR.L. WilmothIn the event there are insufficient jobs open for the purpose ofsuch reinstatements,we will set up and hire the aboveemployees from a preferential hiring list on a nondiscrimina-tory seniority basis.WE WILL NOT discharge, refuse or fail to reinstate, or refuseor fail to hire or rehire, any of the above employees becausewe discharged him on January 30, 1968, or because of anyof the circumstances resulting in that discharge.WE WILL NOT discharge, lay off, suspend, discipline, retali-ateor discriminate against, or threaten so to do, anyemployee for engaging or attempting to engage in concertedactivities for mutual aid or protection, or for exercising orattempting to exercise any other right which employeeshave, under the National Labor Relations Act, as amended.WE WILL NOT in any other manner interfere with, restrain,orcoerce employees in the exercise of their rights,guaranteed to them by Congress, to self-organization, toform labor organizations, to join or assist any labororganization, to bargain collectively through representativesof their own choosing, to engage in concerted activities forthe purposes of collective bargaining or other mutual aid orprotection, or to refrain from engaging in any or all suchactivities.MORRISON-KNUDSEN COMPANY,INC(Employer)DatedBy(Representative)(Title)NOTE If any of the above employees is presently serving inthe Armed Forces of the United States, we shall notify him ofhis right to full reinstatement upon application, in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after discharge from theArmed Forces.This Notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced, orcovered by any other material.If employees have any question concerning this Notice orcompliance with its provisions, they may communicate di-rectlywith the Board's Regional Office, 327 Logan Building,500 Union Street, Seattle, Washington 98101 Tel. 583-4532.r